Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments received on 07/12/2022.

Claim Rejections - 35 USC § 101
3.       In view of Applicant’s argument [Remarks] and amendments filed 07/12/2022, claim rejection(s) with respect to 35 USC 101 have been fully considered and the rejection of claim 13 under 35 U.S.C. 101 is withdrawn.

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“determining, by a processor, a new sample generation instruction, the new sample generation instruction being to replace an initial sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a correspondence of the spatial distribution of colors of a second plurality of color samples generated using the modified set of sample generation instructions to the predetermined spatial distribution.”

In the cited prior art made of record but not relied upon, Shaw (US PG. Pub. 2018/0013928 A1) teaches in Sect. [0058], a method using a reference table CLUT.sub.ref generated at 702. The reference table, which can correspond with reference color table 108, includes nodes having a preselected, or predetermined values. In one example, the reference table is generated from averaging the N color tables of the profile. The each of the N original color tables is subtracted from the reference table to obtain a corresponding difference color table difCLUT.sub.i at 704. For example, difCLUT.sub.i=CLUT.sub.i−CLUT.sub.ref, i=1, 2, . . . , N. The N difference color tables are compressed, such as with a lossy compression, at 706. The compressed difference table is reconstructed and applied to the corresponding original difference color table to generate corrective information at 708. The compressed difference table and the corrective information are stored on a memory device at 710, such as on memory device 100 on supply component 102. The reference table can be stored on the printing device 200 where memory space can be more plentiful and contribute less to the overhead than on a supply component 102. In some examples, one or more of the compressed difference table, corrective information, and the reference table can be further compressed with a lossless compression.

	In particular, the cited reference of Shaw fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, no other prior art was found to remedy the deficiencies required by claim 1 as follows:
“determining, by a processor, a new sample generation instruction, the new sample generation instruction being to replace an initial sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a correspondence of the spatial distribution of colors of a second plurality of color samples generated using the modified set of sample generation instructions to the predetermined spatial distribution.”, since Shaw and additional prior arts searched failed to provide a replacement sample generation of color for a modified set used to increase a spatial distribution of a second group of sampled colors associated with a predetermined spatial distribution as suggested by independent claim 1. 
	
6.	Therefore, whether taken individually or in combination thereof, the limitation(s) of claim 1, were not found in any prior art searched, cited and/or of record to include the cited prior art of Shaw as required by independent claim 1.

Regarding Independent Claim 13, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 13 as follows: 
“determine a new sample generation instruction corresponding to the identified
portion, the new sample generation instruction being to replace a sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a uniformity of a distribution of colors in a second plurality of color samples generated using the modified set of sample generation instructions.”

In the cited prior art made of record but not relied upon, Shaw (US PG. Pub. 2018/0013928 A1) teaches in Sect. [0058], a method using a reference table CLUT.sub.ref generated at 702. The reference table, which can correspond with reference color table 108, includes nodes having a preselected, or predetermined values. In one example, the reference table is generated from averaging the N color tables of the profile. The each of the N original color tables is subtracted from the reference table to obtain a corresponding difference color table difCLUT.sub.i at 704. For example, difCLUT.sub.i=CLUT.sub.i−CLUT.sub.ref, i=1, 2, . . . , N. The N difference color tables are compressed, such as with a lossy compression, at 706. The compressed difference table is reconstructed and applied to the corresponding original difference color table to generate corrective information at 708. The compressed difference table and the corrective information are stored on a memory device at 710, such as on memory device 100 on supply component 102. The reference table can be stored on the printing device 200 where memory space can be more plentiful and contribute less to the overhead than on a supply component 102. In some examples, one or more of the compressed difference table, corrective information, and the reference table can be further compressed with a lossless compression.

	In particular, the cited reference of Shaw fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 13. Additionally, no other prior art was found to remedy the deficiencies required by claim 13 as follows:
“determine a new sample generation instruction corresponding to the identified
portion, the new sample generation instruction being to replace a sample generation instruction in the initial set of sample generation instructions to determine a modified set of sample generation instructions, wherein the new sample generation instruction is generated to increase a uniformity of a distribution of colors in a second plurality of color samples generated using the modified set of sample generation instructions.”, since Shaw and additional prior arts searched failed to provide a replacement sample generation of color for a modified set used to increase a spatial distribution of a second group of sampled colors associated with a predetermined spatial distribution as suggested by independent claim 13. 
	
7.	Therefore, whether taken individually or in combination thereof, the limitation(s) of claim 13, were not found in any prior art searched, cited and/or of record to include the cited prior art of Shaw as required by independent claim 13.

Regarding Independent Claim 14, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 14 as follows: 
“an instruction generation module to generate a new sample generation instruction when the determined distribution comprises an anomaly, wherein creating a new sample generation instruction comprises modifying a sample generation instruction of the sample generation instructions which contributes to the anomaly.”

In the cited prior art made of record but not relied upon, Shaw (US PG. Pub. 2018/0013928 A1) teaches in Sect. [0051], the printing device 200 may include more than one transformations of a reference color table 320 to a customized table 328 based on a number of intended modifications to standard color tables. For example, the printing device 200 may include a supply component having additional corrective data to transform a reference color table to customized color tables corresponding with color saving mode that may differ from a standard mode or additional corrective data to transform a reference color table to a customized color table for a selected color gamut different than a standard color gamut. Other examples of transformations using corrective data located on supply components are contemplated. In these examples, system 300 may perform process 400 for each transformation. Additionally, system 300 may include one or more implementations of systems 500, 510, 520 for different transformations.

	In particular, the cited reference of Shaw fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 14. Additionally, no other prior art was found to remedy the deficiencies required by claim 14 as follows:
“an instruction generation module to generate a new sample generation instruction when the determined distribution comprises an anomaly, wherein creating a new sample generation instruction comprises modifying a sample generation instruction of the sample generation instructions which contributes to the anomaly.” since Shaw and additional prior arts searched failed to provide wherein a sampled colored generated for distribution would be instructed to include an anomaly when modifying a generated new sample as suggested by independent claim 14. 
	
8.	Therefore, whether taken individually or in combination thereof, the limitation(s) of claim 14, were not found in any prior art searched, cited and/or of record to include the cited prior art of Shaw as required by independent claim 14.

Regarding Independent Claim 16, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 16 as follows: 
“an instruction generation module to generate a new sample generation instruction when the analysis module identifies a lack of uniformity in the distribution of the colors of the generated color samples, wherein generating the new sample generation instruction comprises modifying the previous sample generation instruction to increase uniformity in the distribution of the colors in the first color space.”
In the cited prior art made of record but not relied upon, Shaw (US PG. Pub. 2018/0013928 A1) teaches in Sect. [0057], a printing device may employ a plurality of multidimensional color tables that correspond with different media types and neutral axes of a color gamut included in a color profile. In general, a profile can include N color tables to be processed, such as CLUT.sub.1, CLUT.sub.2, . . . , CLUT.sub.N, and the input color space includes J.sub.in channels. In one example, multiple color tables representing different rendering intents can be included with one ICC profile. Additionally, the output color space includes J.sub.out channels, and in many examples of an ICC profile J.sub.in and J.sub.out can be 3 or 4 channels. For each output channel, the corresponding lookup table contains M.sup.J.sup.in nodes. For example, each color table can include M.sup.3 nodes for each of the C, M, Y, and K four colorants corresponding with each ink color used in the printing device. Additionally, each type of media used in the printing device can include a set of color tables.

	In particular, the cited reference of Shaw fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 16. Additionally, no other prior art was found to remedy the deficiencies required by claim 16 as follows:
“an instruction generation module to generate a new sample generation instruction when the analysis module identifies a lack of uniformity in the distribution of the colors of the generated color samples, wherein generating the new sample generation instruction comprises modifying the previous sample generation instruction to increase uniformity in the distribution of the colors in the first color space.” since Shaw and additional prior arts searched failed to provide wherein a sampled colored generated for identifying an lack of uniformity amongst color distribution when modifying a generated sample to increase the uniformity for improved color distribution in a color space as suggested by independent claim 16. 
	
9.	Therefore, whether taken individually or in combination thereof, the limitation(s) of claim 16, were not found in any prior art searched, cited and/or of record to include the cited prior art of Shaw as required by independent claim 16.

10.	It follows that dependent claims 2-12, 15 and 17-20 are inherently allowable for their respective dependency on allowable base claims 1, 13, 14 and 16 as follows:

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[a method as claimed in claim 1, wherein determining if the spatial distribution of colors of the generated color samples corresponds to a predetermined spatial distribution in a first color space comprises:
determining a measure describing a spatial uniformity of the data indicative of the color of each of the first plurality of generated color samples; and
identifying an outlier in the determined measure.]

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[a method as claimed in claim 2, wherein identifying an outlier comprises:
identifying when the determined measure varies more than one standard deviation from a median; or
identifying when the determined measure is below a first threshold or above a second threshold.]

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 2 wherein determining the measure describing the spatial uniformity comprises:
determining a plurality of simplexes in the first color space, vertices of the simplexes defined by the obtained data indicative of the color of each of the first plurality of generated color samples; and
determining a size of each simplex, 
wherein the measure describing spatial uniformity is the determined size.]

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 4, further comprising for each simplex comprising an outlier:
determining a dimension of each axis of the simplex;
determining if a dimension of an axis is anomalous; and
when a dimension of an axis is anomalous, determining the new sample generation instruction comprises determining a new sample generation instruction for a color corresponding to a point on the axis having the anomalous dimension.]

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 1 wherein obtaining data indicative of a color of each of a first plurality of generated color samples comprises:
printing a calibration pattern comprising each of the first plurality of generated color samples; and
measuring each color sample in the printed calibration pattern to obtain the data.]

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 6 wherein printing the printed calibration pattern comprises printing patches of color representative of a portion of a gamut of a printing apparatus.]

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[a method as claimed in claim 1 wherein the predetermined spatial distribution in the first color space is a uniform distribution of points in the first color space and is representative of a gamut or a portion of a gamut.]
	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 8 wherein determining if the spatial distribution of the colors of the generated color samples corresponds to the predetermined spatial distribution in the first color space comprises:
determining the spatial distribution of colors in the first color space based on the data; and
identifying if points representing the colors are uniformly distributed in the first color space.]

	Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 1 further comprising:
printing a printed output using the modified set of sample generation instructions.]

	Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 1 wherein the data indicative of a color of each of the first plurality of generated color samples are points in the first color space, and wherein determining a new sample generation instruction comprises:
for a particular generated color sample, obtaining data indicative of that color sample and of at least one adjacent color sample in the first color space;
determining a spacing between the data indicative of the color samples in the first color space; and
based on the determined spacing, generating a new sample generation instruction which provides a more uniform spacing when used to generate the second plurality of color samples.]

	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[a method as claimed in claim 1 wherein determining a new sample generation instruction is conditional on a color corresponding to the initial sample generation instruction not belonging to a predetermined set of protected colors.]

	Regarding dependent Claim 15, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[Processing circuitry as claimed in claim 14 wherein the processing circuitry is coupled to a printing device.]

	Regarding dependent Claim 17, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[Processing circuitry as claimed in claim 16, wherein the analysis module is to:
determine measurements describing spatial uniformity in the first color space of the colors of the generated color samples; and
identify an outlier in the determined measurements.]
	Regarding dependent Claim 18, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[Processing circuitry as claimed in claim 17, wherein the analysis module is to:
identify whether the outlier varies more than one standard deviation from a median; or
identify whether the outlier is below a first threshold or above a second threshold.]

	Regarding dependent Claim 19, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[Processing circuitry as claimed in claim 16, wherein the generated color samples comprise printed color samples and the processing circuitry comprises a scanner to scan the printed color samples, the scanner to provide the indication of the distribution of colors of the generated color samples in the first color space to the input.]

	Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[Processing circuitry as claimed in claim 16, wherein the analysis module is to measure uniformity of a spatial distribution of the colors in the first color space by:
determining a plurality of simplexes in the first color space, vertices of the simplexes defined by the indication of the distribution of the colors received at the input based on the generated color samples; and
determining a size of each simplex, wherein a measure of uniformity in the spatial distribution of the colors is the determined size of the simplexes.]

11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


                                                                                                                                                                                                     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/Examiner, Art Unit 2677